UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4483


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAHANEED OMAR GORDON, a/k/a Rider,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:13-cr-00059-GMG-JES-1)


Submitted:   November 21, 2014            Decided:   November 25, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicolas   J.    Compton,   Assistant   Federal   Public   Defender,
Kristen M. Leddy, Research and Writing Specialist, Martinsburg,
West Virginia, for Appellant. Jarod James Douglas, Assistant
United   States    Attorney,   Martinsburg,  West   Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rahaneed Omar Gordon appeals from his conviction for

distribution       of   heroin     and     his        188-month        sentence       entered

pursuant to his guilty plea.                On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

averring that there are no meritorious issues for appeal but

questioning whether Gordon’s sentence was greater than necessary

to meet the goals of sentencing.                         Gordon has filed a pro se

supplemental      brief    arguing    that       the       district      court      erred    in

applying the career offender enhancement.                          The Government has

declined to file a brief.            After a close review of the record,

we affirm.

            Gordon      contends     that       the      district      court       improperly

designated him a career offender because (1) his two predicate

convictions were vacated; (2) his 1999 conviction is too old;

(3) after both of the prior convictions were entered, he was

released quickly from prison; and (4) the Government did not

adequately     prove      the   existence        of       these    convictions.             The

Guidelines provide that a defendant is a career offender if he

was at least eighteen years old at the time of the instant

offense,    the    instant      offense     is       a    drug    felony      or    crime    of

violence,    and    the    defendant       has       at    least       two    prior    felony

convictions    for      drug    offenses        or    crimes      of    violence.        U.S.

Sentencing Guidelines Manual § 4B1.1(a) (2013).                              A prior felony

                                            2
conviction        for   a   drug    offense       or    crime     of     violence     only

qualifies as a predicate offense if the sentence of imprisonment

exceeded one year and one month and was either imposed within

fifteen years of the defendant’s commencement of the instant

offense or resulted in the defendant being incarcerated during

any   part    of   such     fifteen-year        period.     USSG       §§   4A1.2(e)(1);

4B1.2,    cmt.     3.       “Sentences   resulting        from     convictions        that

(A) have been reversed or vacated because of errors of law or

because      of    subsequently-discovered             evidence        exonerating     the

defendant, or (B) have been ruled constitutionally invalid in a

prior case are not to be counted.”                USSG § 4A1.2, cmt. 6.

             Here, the court concluded that Gordon was a career

offender based on two predicate offenses:                   a 1999 conviction for

attempted     armed       robbery   (twelve       year    sentence)         and   a   2011

conviction for armed robbery (fifteen year sentence), both of

which were imposed pursuant to Gordon’s guilty pleas.                             Gordon’s

guilty pleas were entered after his original convictions were

overturned, and his pleas resulted in his release soon after his

convictions were entered, as his time served was sufficient or

nearly sufficient to satisfy his sentences.                       Nonetheless, under

the plain language of the Guidelines, Gordon was sentenced to

sentences longer than a year and a month, such sentences were

imposed      within     fifteen     years       of     Gordon’s    current        offense

conduct, and neither conviction has been vacated or reversed.

                                            3
Thus,       the        district      court       correctly        counted        both     these

convictions.            See United States v. Battle, 499 F.3d 315, 325-26

(4th        Cir.        2007)      (finding          “look-back”     period         of     USSG

§ 4A1.2(e)(1) applies to the date the defendant was sentenced on

his    prior       conviction,        not      the    date   of    his    arrest);       United

States v. Womack, 610 F.3d 427, 430-31 (7th Cir. 2010) (looking

to    the     term       of   imprisonment       imposed,     rather       than     the    term

actually served); United States v. Adams, 403 F.3d 1257, 1260

(11th Cir. 2005) (declining to recognize an exception to look

back    rule       where        alleged     backlog     in   the    state-court          system

delayed imposition of sentence on predicate conviction).

               Turning        to    Gordon’s     assertions        that    the     Government

failed       to        properly     prove      the     existence     of     his     predicate

convictions, Gordon did not object below to the accuracy of the

convictions themselves or to the description of the substantive

or    procedural          background      in    the     presentence       report     (“PSR”).

Pursuant to Fed. R. Crim. P. 32(i)(3)(A), the sentencing court

“may accept any undisputed portion of the presentence report as

a finding of fact.”                Even if a defendant objects to a finding in

the    PSR,       in    the   absence     of    an    affirmative        showing    that    the

information is not accurate, the court is “free to adopt the

findings of the presentence report without more specific inquiry

or explanation.”              United States v. Love, 134 F.3d 595, 606 (4th

Cir. 1998) (internal quotation marks and alteration omitted).

                                                 4
Given    Gordon’s      failure      to      object       to   the      probation        officer’s

description of his prior convictions and his related failure to

affirmatively        show       that     the       information           in      the    PSR    was

inaccurate, we find no error, let alone plain error, in the

district court’s reliance on the PSR to find the existence of

Gordon’s two predicate convictions.

              Gordon       next        contends            that        his         sentence     is

substantively unreasonable because it is greater than necessary

to    accomplish     the    goals      of     18    U.S.C.       §    3553(a)       (2012),    and

because the district court did not give appropriate weight to

his     mitigating        circumstances.              We      review         a     sentence    for

reasonableness,           applying       “a       deferential           abuse-of-discretion

standard.”        Gall v. United States, 552 U.S. 38, 41 (2007).                                We

examine    the     substantive         reasonableness            of    the       sentence     under

“the totality of the circumstances.”                      Id. at 51.

              A   sentence      “within        or    below        a    properly        calculated

Guidelines        range    is     presumptively            reasonable            [on    appeal].”

United States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert.

denied, 135 S. Ct. 421 (2014).                      The defendant bears the burden

to    rebut   this     presumption          “by     showing       that       the    sentence    is

unreasonable when measured against the . . . § 3553(a) factors.”

Id.     In evaluating the sentence for an abuse of discretion, this

court     “give[s]        due    deference          to     the        [d]istrict       [c]ourt’s



                                               5
reasoned and reasonable decision that the § 3553(a) factors, on

the whole, justified the sentence.”                  Gall, 552 U.S. at 59-60.

            Considering the totality of the circumstances, Gordon

cannot     rebut    the     presumption         of   substantive           reasonableness

accorded    to     his    within-Guidelines          sentence.          To    the    extent

Gordon attacks the district court’s failure to give more weight

to his mitigating circumstances, the court considered Gordon’s

lengthy    written       and    oral     arguments,        noted     the     humanitarian

concerns, but rejected his arguments after weighing them against

Gordon’s continued violent conduct, the seriousness of his past

convictions, and the seriousness of his current conviction.                                The

court found that the totality of the circumstances warranted the

most lenient sentence within the Guidelines range but did not

warrant a variance.            Given the district court’s consideration of

the   relevant      §    3553(a)      factors,       we    find     that     the    court’s

decision was not an abuse of discretion.

            In accordance with Anders, we have reviewed the entire

record in this case for meritorious issues and have found none.

Accordingly,       we    affirm    the    district        court’s    judgment.         This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further    review.        If    the    client    requests        that   a    petition      be

filed,    but    counsel       believes    that      such    a     petition        would   be

frivolous, then counsel may move in this court for leave to

                                            6
withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                          AFFIRMED




                                  7